         Case 1:09-cr-00213-DC Document 229 Filed 03/12/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 12, 2020

BY ECF
The Honorable Denny Chin
United States Circuit Judge
United States Court of Appeals for the Second Circuit
40 Foley Square
New York, New York 10007

       Re:     United States v. Bernard L. Madoff, 09 Cr. 213 (DC)

Dear Judge Chin:

        The Government writes in response to the request by Bernard L. Madoff, the defendant in
the above-captioned case, for a hearing in connection with his motion for a sentence reduction
pursuant to 18 U.S.C. § 3582. The Government takes no position on the defendant’s request but
notes that any claims of acceptance of responsibility by Madoff at this point would be self-serving
and of limited, if any, evidentiary value.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Attorney for the United States, Acting Under
                                                 Authority Conferred by 28 U.S.C. § 515


                                         By:     ______/s/_______________________________
                                                 Drew Skinner
                                                 Assistant United States Attorney
                                                 Southern District of New York
                                                 (212) 637-1587

cc:    Brandon Sample, Esq. (counsel for Madoff)
